DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 10 in the reply filed on 30 September 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” and “control unit” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record,
“Acquisition unit” is interpreted as being an outside temperature sensor as shown by reference numeral 51 in Fig. 3.
“Control unit” is interpreted according to reference numeral 30 as comprising a CPU, memory, and interface as shown in Fig. 3.
“Air conditioning apparatus” has not been interpreted under 35 U.S.C. 112(f) since the claim recites the corresponding structure of a blower (a blower in and of itself being capable of conditioning air by providing ventilation).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “the heater includes a heater” at line 2 of the claim. It is unclear how a heater can include itself, or if there is a second heater included within the first heater.  The Examiner suggest changing claim 7 to simply read “wherein the heater generates heat using electric energy.”  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishiyama et al. (US 2020/0238790 A1).
	As pre claim 1, Nishiyama et al. disclose a fogging suppression apparatus that suppresses fogging of a window of vehicle, comprising: an acquisition unit that acquires an external temperature of the vehicle (outside temperature sensor 490); a heater that heats the window (electric heated windshield 11; rear defogger 12), the heater differing from an air conditioning apparatus 400 including a blower (associated with blower motor 440) provided in the vehicle; and a control unit 200 that controls the heater so as to heat the window when the external temperature of the vehicle is lower than or equal to a predetermined temperature (para. 0015) and there is a request for activation of the air conditioning apparatus (defogging is performed in conjunction with call for pre-air conditioning (para. 0015, lines 8-12; etc.).
	As pre claim 2, Nishiyama et al. disclose wherein the control unit heats the window for a first period using the heater and then stops the heating of the window (para. 0102, lines 10-16),  for a second period (after step ST18, the system returns to start where cycle is repeated such that the heaters may be restarted after a period of having been stopped).
	As per claim 7, Nishiyama et al. disclose wherein the heater includes a heater that generates heat using electric energy (heaters 11 and 12 use electric energy (para. 0015, lines 10-11; para. 0071, lines 7-8; etc.).
	As per claim 10, Nishiyama et al. disclose a method of controlling a fogging suppression apparatus that suppresses fogging of a window of a vehicle, wherein the fogging suppression apparatus includes: an acquisition unit that acquires an external temperature of the vehicle (outside temperature sensor 490); and a heater that heats the window (electric heated windshield  11; rear defogger 12), the heater differing from an air conditioning apparatus 400 including a blower (associated with blower motor 440) provided in the vehicle, and the control method comprises controlling the heater so as to heat the window when the external temperature of the vehicle is lower than or equal to a predetermined temperature (para. 0015)  and there is a request for activation of the air conditioning apparatus (para. 0015, lines 8-12; etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al.
	As per claim 3, while Nishiyama et al. do not explicitly teach wherein the first period can be changed based on the external temperature, and the control unit sets the first period longer for a lower external temperature. However, Nishiyama et al. do teach, as an alternative to a predetermined time, stopping the heating when the temperature of the window glass reaches a preset value (para. 0102, lines 10-22). One of ordinary art would clearly understand that the colder the outside temperature, the longer it would take for the window glass to reach the preset value. Accordingly, one of ordinary skill in the art at the effective filing date of the application could easily have conceived, as a simple control expedient, wherein the predetermined time is also adjusted according to the outside temperature for the same purpose of achieving a desired level of defogging under differing ambient conditions.
	As per claim 4, Nishiyama do not teach wherein the second period can be changed based on the external temperature, and the control unit sets the second period shorter for a lower external temperature. However, under the scheme of Nishiyama et al. the length of the off time is based on how long after the heating devices are stopped at step ST18 before they are restarted again at step ST13 as the system recycles through the control algorithm at Figs. 5 and 6.  One of ordinary skill in the art at the effective filing date of the application would easily understand that the colder the outside air, the sooner the third completion condition at ST12 is no longer being satisfied, and thus the shorter the off time of the heaters before being restarted.  Accordingly, one of ordinary skill in the art at the effective filing date of the application could easily have conceived, as a simple control expedient, wherein the predetermined off-time is also set according to the outside temperature for the same purpose of achieving a desired level of defogging under differing ambient conditions.
	As per claim 5, Nishiyama et al. disclose wherein after heating the window for the first period (para. 0102) using the heater and the control unit stops the heating of the window (para. 0102, lines 10-16) for the second period, it then heats the window for a third period (after step ST18, the system returns to start where cycle is repeated such that the heaters may be restarted after a period of having been stopped). Nishiyama et al. do not explicitly teach that the third period is shorter than the first period. It is noted, however, that the length of time that the heaters are operated during the first and third periods can be based on the sensed temperature of the window (para. 0102, lines 18-22). In practice, based on that sensed temperature, the length of the third period may be shorter than, equal to, or greater than that of the first period.  Further, since the window has already been heated during the first period, it is most likely already going to be warmer when the third periods starts, meaning the time to heat during the third period is likely going to be shorter.  In any event, the length of time of the third period relative to the first period is considered simple matter of obvious to try involving the finite number of alternatives (either it is shorter than, equal to, or greater than the first period). One of ordinary skill in the art at the effective filing date of the application obvious matter would have found it obvious to try these different alternatives to determine the most efficient result in defogging the window, and further would most likely operate the third period shorter than the first period since, as already mentioned above, the window has already been heated during the first period, it is most likely already going to be warmer when the third periods starts, meaning the time to heat during the third period is likely going to be shorter.
	As per claim 6, Nishiyama et al. do not explicitly teach wherein the third period can be changed based on the external temperature, and the control unit sets the third period longer for a lower external temperature. As already discussed in claim 3 regarding the heater operating period, Nishiyama et al. do teach, as an alternative to a predetermined time, stopping the heating when the temperature of the window glass reaches a preset value (para. 0102, lines 10-22). One of ordinary art would clearly understand that the colder the outside temperature, the longer it would take for the window glass to reach the preset value. Accordingly, one of ordinary skill in the art at the effective filing date of the application could easily have conceived, as a simple control expedient, wherein the predetermined time is also adjusted according to the outside temperature for the same purpose of achieving a desired level of defogging under differing ambient conditions.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Kudo et al. (US 2020/0231018 A1) teach a defog heater control arrangement wherein the heater is turned on during AC operation, and based on ambient air being less than a threshold (Fig. 5, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763